         Case 3:21-cv-00173-KC Document 14-1 Filed 08/02/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

                                                 §
 UNITED STATES OF AMERICA,                       §
                                                 §
        Plaintiff,                               §
                                                 §
 v.                                              §   Case No. 3:21-cv-173-KC
                                                 §
 THE STATE OF TEXAS; GREG ABBOTT, in             §
 his official capacity as Governor of Texas,     §
                                                 §
        Defendants.                              §
                                                 §


 ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION FOR LEAVE TO FILE
               RESPONSE IN EXCESS OF PAGE LIMITS

       Before the Court is Defendants State of Texas and Governor Greg Abbott’s Unopposed

Motion for Leave to File Response in Excess of Page Limits. Having considered the motion and

all of the pleadings in the case, the Court is of the opinion it has merit and should be GRANTED.

       It is therefore ORDERED that Defendants be granted leave to file their Response in

Opposition to Plaintiff’s Motion for a Temporary Restraining Order in excess of the page limit.

       Signed this __________ day of August, 2021.




                                               ____________________________________
                                               HONORABLE KATHLEEN CARDONE
                                               UNITED STATES DISTRICT COURT JUDGE
